NEWMAN, Justice,
dissenting.
I join the Dissenting Statement filed by Mr. Justice Castille. I write separately to emphasize that I would hold that a defendant must demonstrate that he or she suffered prejudice to obtain relief for a claim that a trial court did not permit a defendant to change from prison-issued clothes to other clothing before appearing in front of a jury.
The record clearly establishes that the defendant wore prison clothes in front of the jury on July 5, 1994 (jury selection) and July 6, 1994 (jury selection and trial). It was not until July 7, 1994, the third day of proceedings before the jury, that the defendant requested an opportunity to change into clothes that his family brought to court. The record does not demonstrate whether the defendant changed his clothes before the afternoon session on July 7, 1994, or whether he changed the following day.
The defendant could not have suffered any prejudice from wearing these clothes in front of the jury for, at most, another day. Moreover, the Superior Court’s conclusion that the defendant wore “obvious” prison clothes has no support in the record. Therefore, I believe that the Superior Court erred when it granted the defendant a new trial. Accordingly, I dissent.